Voting time
First of all, following an incident this morning in the Chamber, Mr Schulz wishes to make a personal statement.
(DE) Mr President, during the debate on the European Council here this morning there was an incident that I do not wish to go into again, because I was the target of an insult. However, I will say this: there are levels at which I cannot be insulted and where I do not see it as an insult either, because in order to insult me, someone must have a certain degree of sincerity. However, I would like to express my sincere thanks for the numerous signs of solidarity that I have since received in this House. I would very much like to thank my fellow Members from all groups. That is a sign of the common, democratic and pro-European conviction that the overwhelming majority of this House shares. I would like to thank you very sincerely for this.
(Sustained applause)
The incident referred to was a protest by Mr Bloom, in which he addressed wartime allusions to Mr Schulz. The President said this was unacceptable and invited Mr Bloom to apologise. Mr Bloom did not apologise then. I call on him now to do so. If he does not do so, he must leave the Chamber.
(Loud applause)
Mr President, yet again there is one rule for Herr Schulz and one rule for everybody else. This is a disgrace. I have been elected - re-elected - to vote in this Chamber by the people of Yorkshire (your own constituency, I might add), with a democratic mandate which you yourself do not enjoy, Mr President, because you switched parties and they voted for the Conservatives. I have no intention of apologising, I have no intention of leaving this Chamber: you must have me escorted out, Sir!
Mr Bloom, first of all, I was expelled by the Conservative Party for making a stand on a point of principle closely related to the issues you raised this morning.
(Applause)
Secondly, you have not apologised for language which was wholly inappropriate to the European Parliament, and I ask you to leave.
(Loud applause, and also shouts of 'Point of order' and 'You are wrong')
Mr Bloom, I am sorry but I am not taking any points of order on this.
I have a proposal to make. I can ask the security services to remove Mr Bloom, but I intend to put it to the vote. Is it the wish of the House that Mr Bloom should leave? Those in favour please raise your hands.
(Loud protests and cries of 'No!' from the EFD)
Those who wish Mr Bloom to stay please raise your hands. Those abstaining.
(Further loud protests from the EFD and replies of 'Be quiet!' Further prolonged noise and whistles)
I will accept one statement from Mr Farage, the leader of this Group.
Mr President, the reason for the anger and the noise is because we are not actually applying the rules of this place evenly. Mr Schulz has repeatedly thrown insults not just at me, but at many Members of this House: he said that the Eurosceptics and the no-voters open the door to fascism. We have had Danny Cohn-Bendit calling us mentally ill.
Mr President, if the rules are that something is deemed to be an insult and a Member is asked to leave, that is fair enough. But the anger - and I share that anger - is because these rules are not applied evenly. Mr Schulz regularly calls other people fascists, and when he is called one, the Member in question is asked to leave. That is not right. That is not fair.
Mr Farage, I do not want to prolong this, but can I just make the observation that this is incorrect. Mr Bloom's two interventions - one from the floor and one from his place - were both heard by many people and were both unacceptable in parliamentary terms. The House wants Mr Bloom to leave. That is its expression. If he does not do so, people will infer from that his attitude towards the democratic process.
Mr Bloom, I am going to invoke Rule 152. If you will not leave, I will have you removed. I have discussed this with the President, and I have his support for this.
(Interjection from Mr Bloom: 'Do your damnedest!')
(FR) Mr President, if I may, what I said this morning is that Mr Bloom has behaved unacceptably.
Secondly, we are in a democratic parliament. We have decided democratically, Mr Bloom, that you should leave this Parliament. I hereby ask you, in the name of democracy and of all this Parliament stands for, to leave this Parliament today. I ask you to do so out of respect for democratic rights.
Mr Gollnisch, you do not need to challenge me. We know your methods. They are unacceptable, anti-democratic. That is all I have to say to you.
(Applause)
Under Rule 152(4) I regret that this incident is obstructing the good business of the House. I therefore intend to suspend the sitting for five minutes.
(The sitting was suspended for five minutes)
Point of order? (inaudible off-microphone comments and shouts of 'Point of order!).
Mr President, as the Chair of the Delegation for Relations with the Korean Peninsula, I ask the plenary to strongly condemn yesterday's artillery attack by the DPRK on a south Korean island.
(Applause)
There have been severe casualties among the South Korean military and especially among the civilian population of that island. Villages were burning and the population had to be evacuated.
We welcome the announcement by the ROK President Lee Myung-bak that despite this violent act he intends to avoid escalation on the Korean island.
We welcome that Baroness Ashton, the High Representative, has acted in a concerned manner with other international actors, our allies and our strategic partner, the Republic of Korea, in condemning this clear violation of the UN Korean Armistice Agreement. We also expect China to clearly condemn this act.
We call upon the DPRK to avoid any further escalation and to undertake all necessary efforts to maintain peace and stability on the Korean Peninsula. We would like to convey our condolences to the families of the victims.
(Applause)
Thank you, Mr Ehler. Now just a minute please. Just quieten down please. At the risk of being described myself as a fascist dictator, I have taken certain actions this morning. But Mr Schulz has suggested I take one speaker from those who opposed Mr Bloom's removal from the Chamber. The first person to ask for the floor this morning was Mr Madlener. I have said to Mr Madlener that if he takes the floor I will repeat the remarks that Mr Bloom made directly to Mr Schulz. Mr Madlener you have the floor.
(NL) Mr President, many thanks for still allowing me to raise my point of order, as the important thing here, of course, is that the rules be implemented consistently and equally for everyone. I should like to point out the inconsistency shown by the Presidency of Parliament: you have just ejected Mr Bloom on account of his remarks to Mr Schulz, even though Mr Schulz called my colleague, Mr van der Stoep, a fascist here in this Chamber and the Presidency did nothing about it. Mr Schulz has not even apologised as yet, and so it would do Mr Schulz honour if, like Mr Bloom, he were to leave the Chamber now.
Now - thank you. As I said, by agreement with Mr Schulz and Mr Madlener, I will now repeat the remarks made very audibly by Mr Bloom which were directed at Mr Schulz this morning and to which the President objected, and I object, and most of the House objects, when asked.
Mr Bloom said to Mr Schulz: 'Ein Volk, ein Reich, ein Führer'. Those are unacceptable terms to use, by one Member to another. They go far beyond what we would regard as acceptable in this House. That is an end to the matter. We will deal with it through the Bureau. Now I want to move to the vote, because I want to finish by 13:00.
(FR) Mr President, I shall be very brief. I shall speak about Rule 152.
No, sorry. Please do not give the microphone to Mr Gollnisch. I have said to Mr Gollnisch that he can have the floor the next time the President is in the Chair. Thank you very much. Mr Salatto has asked for the floor.
(IT) Mr President, ladies and gentlemen, aside from this issue, I should like to submit a problem to the Presidency.
I think some people have not yet fully understood the role of the European Parliament after the Treaty of Lisbon. I feel I must point out an underlying problem here: the Commissioner for Transport, Mr Kallas, has repeatedly refused to meet with the board of the Sky and Space Intergroup to discuss the Cost-Effective Small Aircraft (CESAR) project, which affects everyone in terms of the economy, the environment and security. I would urge the Presidency to call Commissioner Kallas to this Chamber to explain the programme he intends to move ahead with in this sector, which is extremely sensitive and important for the European Parliament.
The next item is the vote.
(For the results and other details on the vote: see Minutes)